DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of erasure marks, non-legible numerals, heavy black shading in some areas.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,845,777 to Najmi in view of US Patent No. 4,802,438 to DeJonge.
Regarding claim 1, Najmi discloses a drinking vessel (10) comprising a main body (15), configured to hold a substance for consumption by the user; a series of numbers (18), symbols or pictures that extend at least partially around a circumference of the main body, at least one sleeve (16) rotatably mounted on the main body, the sleeve having a window (17) through which at least one but less than all of the numbers, symbols or pictures is visible at a time (Fig 1), a detenting mechanism that includes a protrusion (21) and a plurality of notches (20) to enable rotation of the at least one sleeve in at least one direction, and that maintain the window in a stationary position relative to one of the numbers, symbols or pictures by cooperation between the protrusion and corresponding notches until force is applied by the user to rotate the sleeve (col. 1, ll. 43), wherein rotation of the sleeve relative to the main body causes the sleeve to move from one number, symbol or picture to another number, symbol or picture (abstract).  Najmi does not explicitly teach the protrusion to be a plurality of tines.  However, DeJonge discloses a container vessel (Fig 3) and in particular discloses a sleeve (1) and a main body (33), a detenting mechanism which includes a plurality of protrusions (9, 11, 13), the protrusions being tines.  One of ordinary skill in the art would have found it obvious to incorporate additional protrusions and change the shape of the Najmi protrusions to have a sharp end to form a tine shape as suggested by DeJonge in order to facilitate rotation and locking since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.   In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  The modified Najmi further discloses sleeve (16) retained on main body (15) by engagement between bottom edges of the tines (9, 11, 13, Dejonge) and an upper surface of a rim (27) or upwardly facing wall extending around the main body since the Najmi discloses engagement features (20, 21) located at bottom and sleeve and above upwardly facing wall (27), the wall preventing the sleeve from falling out (col. 2, ll. 64-67, col. 3, ll. 1-10).
Regarding claim 7, Najmi further teaches the drinking vessel (10) being a sippy cup (water glass cup that can be used to sip water).

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najmi in view of Dejonge and US Patent No. 8,096,415 to Crosby.
Regarding claim 3, 5, the modified Najmi teaches the vessel of claim 1 and further discloses tines (9, 11, 13, DeJonge) extending downwardly and inwardly from an inner surface of the sleeve (1, Fig 1, DeJonge) but does not teach the notches (20) extending circumferentially around an outer surface of the main body.  However, Crosby discloses a detenting mechanism (Fig 5) wherein notches (322) extending circumferentially around outer surface of a body to interact with protrusions (332) on inner surface of a sleeve (300).  One of ordinary skill in the art would have found it obvious to rearrange the notches (20, Najmi) to be on the outer surface of the main body as suggested by Crosby in order to faciliate engagement with the tines since it has been held that rearrangement of parts would have been obvious if switching positions would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 4, 6, the modified Najmi further discloses the notches (20) symmetrically shaped (col. 2, ll. 55-60) with respect to a circumference of the drinking vessel (10) to enable both clockwise and counterclockwise rotation of the sleeve.  In particular, since Najmi discloses the structure as recited, then it can also function as recited, in the instant case, rotate in both directions.

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach tines retaining the sleeve on the main body.  This is not persuasive because Najmi discloses the projections on the bottom of the sleeve and main body and further discloses an upstanding wall (27) on the main body that engages the bottom of the sleeve and keeps it in place such that it does not fall out (col. 2, ll. 64-67, col. 3, ll. 1-10).  Since the projections are located at the bottom, the base of the projections would also be engaged with the wall to keep the sleeve from sliding out of the main body.  In particular, since the prior art has the structure as recited, then it can also function as recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735